Per Curiam.
This is an appeal from a final decree entered by Judge John W. Malone, in a cause which was transferred to Gadsden county, Second Judicial Circuit, by the Judge of the Circuit Court of Columbia county in the Third Judicial Circuit. The final decree was entered on the twenty-third day of January, 1900, and the appeal was taken on the nineteenth day of August, 1900. More than six months having elapsed between the entry of the final decree and the date of the appeal, this court has no jurisdiction of the cause.
It is, therefore, ordered, adjudged and decreed that the appeal be and the same is hereby dismissed at the cost of appellants.